SENTENCIA
El apelante fue convicto por infringir los Arts. 6, 8 y 10 de la Ley de Armas. Basa su recurso ante nos en que se ad-mitiera prueba de que portaba una pistola cargada y un si-lenciador, y que los llevó a templar a una armería. La prueba consistió en el testimonio de un agente de aduanas que tras re-cibir una confidencia telefónica, se personó en la armería, a cuyas facilidades tenía acceso por ser cliente de la misma, y así pudo ver cuando el apelante entregó al armero una bolsa que según su apreciación contenía un arma, y aprovechando que el armero no estaba, pudo luego examinar y fotografiar el contenido de la bolsa y comprobar que había la pistola con peine de balas y un silenciador.
Hubo otra prueba, consistente en el testimonio del armero y el del dueño de la armería, que corrobora la versión del agente.
Plantea además el apelante que no tuvo un juicio justo porque se vió privado de declarar a su favor debido a que ad-vino mentalmente incapacitado.
Hemos examinado los planteamientos del apelante y con-cluimos que no se cometieron los errores que señala y que se discuten ampliamente en las opiniones concurrentes emitidas en este caso. En virtud de lo cual, se confirman las sentencias apeladas.
*946El Juez Presidente Señor Pons concurre en el resultado, sin opinión. El Juez Asociado Señor Irizarry Yunqué emitió opinión concurrente a la que se unen los Jueces Asociados Señores Negrón García y Ortiz. El Juez Asociado Señor Re-bollo López emitió opinión concurrente a la que se unen la Juez Asociada Señora Naveira de Rodón y el Juez Asociado Señor Hernández Denton.
Así lo pronunció y manda el Tribunal y certifica el señor Secretario General Interino.
(Fdo.) Heriberto Pérez Ruiz Secretario General Interino
—O—